Citation Nr: 0835730	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-14 263	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in St. Paul, 
Minnesota

THE ISSUE

Whether a debt to the United States Government, resulting 
from an overpayment of death pension benefits, was properly 
created.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to December 
1965.  He died in February 1999.  The appellant is his widow.

Although the appellant had requested to present sworn 
testimony in support of her appeal during a hearing before a 
Veterans Law Judge, she withdrew this request during a phone 
conversation with an RO employee in March 2008.  A written 
record of this phone conversation is contained in her claims 
file.  The Board accepts this withdrawal and will thus 
proceed to review her appeal at this time.  38 C.F.R. 
§ 20.702(e).


FINDINGS OF FACT

1.  Effective from February 1999, the appellant was granted 
death pension benefits based upon her report of having no 
countable income.  

2.  She received proper notice that the pension benefits were 
based upon her income and that it was her responsibility to 
report any changes in her income status.

3.  The appellant accepted employment and earned income in 
2002, 2003, 2004, and 2005; however she did not report this 
income to the VA, and continued to receive concurrent death 
pension benefits, despite her knowledge that she was not 
entitled to those benefits.


CONCLUSION OF LAW

The overpayment of death pension benefits from 2002 to 2005 
was validly created.  38 U.S.C.A. §§ 1503, 1521, 5302 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is challenging a debt created by the 
overpayment of VA death pension benefits over a period of 
nearly four years during which she received VA death pension 
benefits concurrently with unreported earned income.  We note 
that she has subsequently stopped all employment and has been 
awarded death pension benefits again.  The VA has already 
begun to recoup her debt from these benefits.  However, this 
issue of the validity of the debt remains for appellate 
review, regardless of the repayment status of the debt.

Duties to notify and assist

Although the United States Court of Appeals for Veterans 
Claims (Court) has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159 do not apply to a claim for waiver of recovery of 
overpayment, the Court also observed that the statute 
pertaining to waiver claims, 38 U.S.C.A. § 5302, includes its 
own notice procedures.  Barger v. Principi, 16 Vet. App. 132 
(2002).  The Board observes that the RO properly followed the 
procedures of 38 U.S.C.A. § 5302 and 38 C.F.R. § 3.105(h) 
prior to discontinuing the appellant's pension benefits based 
in information received about income.  As evidenced by the 
RO's letters and notices, the appellant was provided ample 
opportunity to provide any additional evidence in support of 
her appeal.  As discussed above, she was provided with the 
opportunity to present sworn testimony during a hearing on 
appeal, but she declined this opportunity.

Analysis

Effective from February 1999, the appellant was granted death 
pension benefits based upon her report of having no countable 
income.  In the March 1999 letter notifying her of the grant, 
the VA informed her of the following:

Your rate of VA pension depends upon total 
'family' income which includes your income and 
that of any dependents.  We must adjust your 
payments whenever this income changes.  You must 
notify us immediately if income is received from 
any source other than that shown above.  You must 
also report any changes in the income shown 
above.  Your failure to promptly tell VA about 
income changes may create an overpayment which 
will have to be repaid.

In January 2000, the appellant submitted an "Improved 
Pension Eligibility Verification Report" to support her 
continuing entitlement to VA death pension benefits.  On this 
form, she reported that she had not remarried since the 
veteran's death, and that she had not been employed or 
received wages at any time during 1999.  She continued 
receiving VA pension benefits for the next six years, but was 
apparently not requested to file any additional Improved 
Pension Eligibility Verification Reports during that period.  

A routine cross-check with other government systems conducted 
in 2005 revealed that the appellant had taken on a paying job 
in 2002 and had earned income in this capacity.  When 
contacted by mail about this discrepancy, the appellant 
submitted copies of her W-2 Wage and Tax Statements for the 
years 2002, 2003, 2004, and 2005.  These statements confirmed 
that she had, in fact, worked and received monetary wages 
during these four years.  

It is the responsibility of the VA to determine the 
lawfulness of the debt asserted.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  Under the applicable governing legal 
criteria, the maximum rate of death pension is reduced by the 
amount of the countable income of the beneficiary.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.23.  In determining income for 
purposes of entitlement to pension under the improved pension 
program, payments of any kind from any source are counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Certain 
expenses, including unreimbursed medical expenses, may be 
deducted from countable annual income during the 12-month 
annualization period in which they were paid.  38 C.F.R. § 
3.272.

In a July 2006 statement, the appellant wrote that she had 
never tried to defraud the government.  She asserted that she 
had called in every year since she started working and 
reported her income to the VA representative who answered the 
phone.  

The Board finds that this statement is simply not credible.  
First, the appellant should have realized that there was no 
corresponding decrease in the amount of her pension benefits 
following her phone report.  As she knew from the 
notification letter, her pension benefits were calculated 
based upon her income and it was her responsibility to ensure 
that VA was aware of her income, so that her benefits could 
be adjusted correspondingly, so as to avoid the very 
overpayment which is at issue here.  Second, when any contact 
pertaining to monetary benefits is made with VA over the 
phone, the VA employee who answers the phone is required to 
complete a "Report of Contact" form, in which the content 
of the call, the name of the caller, etc., are recorded.  
Although the appellant's claims file contains such a form, 
dated in March 2008, reflecting her desire to withdraw her 
hearing request, the file does not contain any other contact 
forms.  

The United States Court of Appeals for Veterans Claims 
(Court) has defined a presumption of regularity to the effect 
that '[t]he presumption of regularity supports the official 
acts of public officers and, in the absence of clear evidence 
to the contrary, courts presume that they have properly 
discharged their official duties'.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United 
States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  
While the Ashley case dealt with regularity in procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied the presumption of regularity to procedures 
at the RO level, such as in the instant case.  The Court 
specifically held that a statement of an appellant, standing 
alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Once the presumption of 
regularity has been rebutted by clear evidence, however, the 
burden of proof shifts to the VA to show that the 
administrative procedure was actually complied with.  

In this case, the Board finds that the appellant has not 
submitted clear evidence showing that she phoned the VA every 
year from 2002 until 2005 or 2006 to report her earned 
income, and that the VA failed to record these phone calls.  
As she reports at least three and possibly four calls, during 
the time period at issue, it strains credulity to believe 
that none of these purported phone calls would have been 
treated according to VA administrative procedures.  As the 
appellant's statement, alone, is not sufficient to rebut the 
presumption of regularity in RO operations, and she has 
submitted no other evidentiary support for her assertion, the 
Board finds that the presumption of administrative regularity 
has not been rebutted in this case.   

In sum, for several years, the VA paid the appellant death 
pension benefits premised upon the assumption that she had no 
countable income and thus depended upon these VA benefits as 
her sole support.  The appellant had been notified at the 
time of the original grant of these benefits that they were 
predicated upon her income, or lack thereof; and that she was 
responsible for reporting any change in her income to VA, so 
as to avoid the creation of an overpayment of benefits.  The 
appellant does not now contend that she failed to understand 
these instructions; rather she contends that she attempted to 
comply with them.  As discussed above, the Board finds this 
statement to be incredible.  To her credit, she has assisted 
the VA by providing all corroborating information requested 
after her earned income was revealed.  Nevertheless, the 
facts remain, that she failed to notify the VA when she first 
obtained a paying job, and thus received VA benefits to which 
she was not entitled for a period of nearly four years.  We 
therefore hold that the debt at issue was properly created.


ORDER

The appellant's debt to the United States Government, 
resulting from an overpayment of death pension benefits, was 
properly created.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


